
	
		II
		110th CONGRESS
		1st Session
		S. 1187
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require the Architect of the Capitol to develop a plan
		  to reduce carbon dioxide emissions from the Capitol complex, with the goal of
		  achieving carbon neutrality at the complex by December 31,
		  2020.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Capitol Act of
			 2007.
		2.Clean Capitol
			 complex plan
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Architect of the Capitol shall
			 develop a plan to reduce emissions of carbon dioxide from the Capitol complex,
			 with the goal of achieving carbon neutrality at the complex by December 31,
			 2020.
			(b)Methods of
			 reductionIn developing the plan under subsection (a), the
			 Architect of the Capitol shall provide for reductions in carbon dioxide
			 emissions from the Capitol complex through—
				(1)(A)measures to make the
			 complex more energy efficient;
					(B)increasing the use of energy
			 conservation measures at the complex; and
					(C)the use of onsite and offsite
			 renewable sources of energy at the complex; or
					(2)if none of the
			 measures described in paragraph (1) are practicable, as determined by the
			 Architect of the Capitol, the purchase of carbon dioxide emission offsets for
			 use by the complex.
				
